         Case: 3:18-cv-00902-wmc Document #: 27 Filed: 08/31/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 SIDNEY COLEMAN,

          Plaintiff,                                               ORDER
    v.
                                                          Case No. 18-cv-902-wmc
 DAVID J. MAHONEY and
 DANE COUNTY,

          Defendants.


         Pro se plaintiff Sidney Coleman is proceeding in this lawsuit against defendants

David Mahoney and Dane County on constitutional claims related to the conditions of his

confinement at the Dane County Jail between 2004 and 2018.            On July 24, 2020,

defendants filed a motion for partial summary judgment. (Dkt. #22.) While defendants

acknowledge that Coleman filed a grievance in October 2018 about water quality,

defendants maintain that Coleman failed to exhaust his administrative remedies with

respect to other, alleged conditions of his confinement. The court set August 14, 2020, as

plaintiff’s opposition deadline. That deadline has passed, and Coleman has not responded

to defendants’ motion or contacted the court seeking an extension of that deadline. His

failure to respond to defendants’ motion, or to take any other action indicating that he is

preparing an opposition, suggests that he may concede the merit of defendants’ motion.

Accordingly, the court will give Coleman one more chance to respond to defendants’

motion: he now has until September 21, 2020, to file an opposition to defendants’

motion for summary judgment. His failure to meet this deadline will cause the court to
      Case: 3:18-cv-00902-wmc Document #: 27 Filed: 08/31/20 Page 2 of 2




grant defendants’ motion and limit his claims in this lawsuit to the facts outlined in his

October 9, 2018, grievance.




                                        ORDER

      IT IS ORDERED that plaintiff Sidney Coleman may have until September 21,

2020, to file a response to defendants’ motion for summary judgment. If Coleman does

not meet that deadline, the court will grant defendants’ motion for summary

judgment as unopposed and dismiss Coleman’s claims that were not referenced in

his October 9, 2018, grievance without prejudice.

      Dated this 31st day of August, 2020.

                                         BY THE COURT:

                                         /s/

                                         WILLIAM M. CONLEY
                                         District Judge




                                               2
